        Case 2:20-cv-01299-EFB Document 4 Filed 07/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODERICK RIGMAIDEN,                                No. 2:20-cv-1299-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    RIO COSUMNES CORRECTIONAL
      CENTER,
15
                         Defendant.
16

17

18          Plaintiff, a county jail inmate proceeding without counsel, has filed a complaint together

19   with a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, the

20   request for leave to proceed in forma pauperis is not accompanied by a certified trust account

21   statement. See 28 U.S.C. § 1915(a)(2).

22          Accordingly, it is ORDERED that plaintiff shall submit, within thirty days from the date

23   of this order, a certified trust account statement to complete his request for leave to proceed in

24   forma pauperis. Plaintiff’s failure to comply with this order will result in a recommendation that

25   this action be dismissed without prejudice.

26   DATED: July 7, 2020.

27

28
